529 Pa. 444 (1992)
604 A.2d 1027
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING
v.
Danny McCANN, Appellant.
Supreme Court of Pennsylvania.
Argued March 12, 1992.
Decided April 16, 1992.
Joseph E. Vogrin, III, Scott, Vogrin & Riester, Pittsburgh, for appellant.
Harold H. Cramer, Assistant Chief Counsel, Dept. of Transp., Harrisburg, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
The Court being equally divided, the Order of the Commonwealth Court, 135 Pa.Cmwlth. 669, 582 A.2d 438, remains in effect.
NIX, C.J., did not participate in the consideration or decision of this case.
FLAHERTY, McDERMOTT and PAPDAKOS, JJ., would dismiss the appeal as having been improvidently granted.
LARSEN, ZAPPALA and CAPPY, JJ., dissent.